DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 and  was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of U.S. Patent No. 10689873. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scannon US20110258837.
Claim 13. Scannon discloses a customizable facility for manufacturing at least one pharmaceutical product (Abstract and P.0025), including five rows of zones (bays 14a-e), comprising: a first row including a plurality of purification zones (P.0079 discloses a pre-viral purification process performed in a bay); a second row including a plurality of fermentation zones (P.0030-0032 suggest a fermentation process performed in a bay), a third row including at least one central utility zone (12); a fourth row including a plurality of fermentation zones (P.0078 discloses the second bay 14b for fermenting); and a fifth row including a plurality of purification zones (P.0078 discloses third bay 14c for purification). Note P.0025 discloses the moveable bays/zones could be rearranged as desired and P.0066 discloses a flexible system whereby a single movable manufacturing bay 14, whether it be the first, second, third, fourth, fifth, or sixth bay 14b-14f, or any other bay, can be easily connected and disconnected from the core 12 such that different manufacturing processes can be carried out therein with different configurations of manufacturing components 34 and P.0030 further discloses different manufacturing processes within the bays. 


Claim 14. Scannon discloses the facility does not include a shell (P.0015 disclose 16 is optional).

Claim 15. Scannon as modified discloses the central utility zone (12) provides utilities to each of the other zones (14) [0016].

Claims 16-18. Scannon as modified discloses the system is flexible as disclosed in P.0066 hence can have the first row includes three purification zones, the second row includes three fermentation zones, the fourth row includes three fermentation zones, and/or the fifth row includes three purification zones, further including an extension that adds two additional purification zones to the first row, two additional fermentation zones to the second row, two additional fermentation zones to the fourth row, and/or two 

Claim 19. Scannon as modified discloses a shell (16) enclosing all of the first through fifth rows (Fig.1).

Claim 20. Scannon as modified discloses the second row is adjacent the first row, the third row is adjacent the second row, the fourth row is adjacent the third row, and the fifth row is adjacent the fourth row as modified in claim 13. It has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633